Citation Nr: 0336062	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-12 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the termination of improved pension benefits was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's wife and his daughter-in-law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which terminated the veteran's improved pension 
benefits effective January 1, 2000, due to excessive net 
worth.  In June 2003, the veteran's wife and daughter-in-law 
testified before the Board at a personal hearing at the RO.  
The veteran did not appear due to ill health.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act (VCAA).  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

In this case, the veteran was not notified of VCAA with 
regard to the matter of whether the termination of improved 
pension benefits was proper.  Accordingly, the appropriate 
actions should be undertaken to ensure that the directives of 
VCAA have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

At the personal hearing, it was conveyed to the Board that 
the veteran intended for a May 2002 VA Form 9 to serve as a 
notice of disagreement to a January 2002 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which had denied the veteran's request for a waiver of the 
recovery of the overpayment of improved pension benefits in 
the amount of $12,504.  The Board has reviewed the claims 
file and finds that this document is accepted as the 
veteran's notice of disagreement as to the waiver issue.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board further notes that VCAA does not apply to 
the waiver issue.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 pertaining 
to the issue of whether the termination 
of improved pension benefits was proper.  

3.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to a waiver of the recovery 
of an overpayment of improved pension 
benefits in the amount of $12,504 in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  

4.  If upon completion of the requested 
actions, the issue of whether the 
termination of improved pension benefits 
was proper remains denied, this issue 
should be returned after compliance with 
requisite appellate procedures.  If the 
veteran perfects his appeal as to the 
waiver issue by submitting a timely and 
adequate substantive appeal, then the RO 
should return this claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




